DETAILED ACTION
	This is in response to the amendment filed on May 3rd 2021.

Response to Arguments
Applicant’s arguments, see pg. 9-10, filed 5/3/21, with respect to the 101 rejection have been fully considered and are persuasive.  The 101 rejection of claims 18-20 has been withdrawn. 

Applicant’s arguments, see pg. 10-11, filed 5/3/21, with respect to the rejection(s) of claim(s) 1, 9 and 18 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kumar et al. US 2010/0324948 A1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 17-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dictos et al. US 2014/0282585 A1 in view of Kumar et al. US 2010/0324948 A1.


receive data from a plurality of client devices, the data being indicative of actions associated with a shared resource accessible by the plurality of client devices (paragraph 22);
insert a plurality of actions as nodes into a polytree queue, wherein actions that do not depend on other actions in the polytree queue are inserted as root level nodes, and actions that depend on other actions in the polytree queue are inserted as child nodes (paragraph 37, Fig. 1B, also see paragraphs 34-35 and 40 which further describe “tree” queue data structures), and
execute the nodes in the polytree queue to synchronize the data from the plurality of client devices with the shared resource (the purpose of Dictos is to perform synchronization – see abstract, paragraphs 13, 22-24), wherein root level nodes are scheduled for immediate concurrent execution with each other, and execution of child nodes is delayed until parent nodes of an associated child node are executed (parents/roots are operated first – paragraph 35, and parallel processing – paragraphs 34 and 40).

Dictos does not explicitly disclose a tree structure in which root level nodes form branches of the tree structure and are located on a same level in the tree structure as parent nodes, and wherein at least one child node depends from multiple parent nodes.  But this is taught by Kumar (paragraph 42) as a polyarchical tree that permits a node to depend from a plurality of other nodes (i.e. each child node can refer to a plurality of parent nodes). 


Regarding claims 8, 10 and 19, Dictos discloses analyze dependent actions and, in response to a determination that a dependent action being inserted into the polytree queue can be combined with an action of a parent node, collapses the dependent action into the parent node (flatten – paragraph 41-46).

Regarding claim 9, it is a method claim that corresponds to the system of claim 1; therefore, it is rejected for the same reasons given above.

Regarding claim 17, Dictos discloses the actions involve file system operations that include: create, delete, move, rename, upload, save and update (file events – paragraphs 3, 22).

Regarding claim 18, it is a non-transitory computer readable medium claim that corresponds to the system of claim 1; therefore, it is rejected for the same reasons.

	Regarding claims 21-23, Dictos discloses wherein inserting a child node includes examination of different branches of the tree structure to identify a dependency and insert the child node into branches in which a dependency exists (evaluate received events/nodes and determine hierarchy/dependency in  – see paragraph 34).

Claims 2-4, 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dictos and Kumar in view of Laine et al. US 2016/0070820 A1.

Regarding claims 2 and 11 , Dictos discloses wherein root level nodes are prioritized for execution (process root node events first – paragraph 37).
Dictos does not explicitly disclose based on a first-in first-out scheme such that older root level nodes are executed before newer root level nodes.  But this is taught by Laine as using FIFO for tree traversal operations (paragraph 75).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dictos to use FIFO as taught by Laine for the purpose of operating on events in a tree.  FIFO is very well-known in the art and yields predictable results, thus this is merely the combination of a well-known technique according to its established function in order to yield predictable results.

Regarding claims 3 and 12, Dictos does not explicitly disclose wherein a child node is promoted to a root level node after execution of all parent nodes of the child node, but this is taught by Laine as pushing child nodes to root position after processing (see Fig. 8A, paragraphs 150-151; also see Fig. 8B step 826 which shows “pushing” a child node to the top).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dictos to move events from child position to root as taught by Laine.  In fact, Dictos itself discusses this concept by teaching reexamining a tree in response to normalization because the normalization may promote child nodes into root nodes (see paragraph 38).  This is simply the logical flow of elements through the tree as they are processed.



Regarding claim 20, it is a combination of claims 2 and 3.  Therefore, it is rejected for the same reasons.




Allowable Subject Matter
Claims 5-7 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 5 and 14 recite features that when combined with their parent claims, distinguish over the art when considered as a whole.  Claims 6-7 and 15-16 are allowable based on their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Bachar et al. US 2015/0193489 A1 discloses advantages of a tree data structure (paragraphs 17-18), including removing nodes, and moving children nodes (paragraph 46).
	Ferdinand et al. US 2013/0346274 A1 discloses a dependency tree that allows parent nodes to share children, “i.e. child may have multiple parents” (paragraph 236).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D RECEK/Primary Examiner, Art Unit 2458